DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Shank et al [US 2018/0147900]
Claim 1.  A vehicle hitching assistance system (see Fig. 12, para [0002]), comprising:
a human-machine interface including a video screen (the operator visual display interface such as the remote video image interface of the video display 117, tablet or iPad 152, see Figs. 13-15, para [0035, 0037, 0045, 0051]); and
 a controller (the control circuit 20, see Fig. 2) acquiring image data from the vehicle (the camera C or image sensor 30 and data, see Fig. 2, para [0029]); deriving a vehicle path to align a hitch ball of the vehicle with a trailer coupler within the image data (the control circuit 20 controls to automatic align vehicle ball 61 with the target trailer hitch 54, see Figs. 3-5, para [0033, 0034, 0037]); outputting a video image including a representation of a simplified path from the hitch ball to the coupler to the video screen for display thereon (the operator feedback 115 to feedback the alignment angle line/path to the operator video screen interface such as the visual display 117, iPad or Table 152, see Figs. 6, 13-15, para [0035, 0037, 0051]);
and outputting a steering signal to cause the vehicle to steer along the vehicle path (the visual display routine 117 displaying images of the coupling path from the ball 61 to the hitch 54 for automatically aligning and coupling along the path, see Figs. 7-10, 14, 15, para [0035-0037]).

Claim 2.  The system of claim 1, wherein: the vehicle path includes a set of path segments defining respective curvatures in opposite directions (the frames/segments of arc/curved portions 62, 63, 72 are the alignment segments respectively between the distance from Zero Turn Center Line versus the Back-Up distance every 100 milliseconds and/or the capture at thirty frames per second by the video camera, in opposite direction along the path for coupling to the ball target 61, see Table 1, Figs. 7-12, 14, para [0037, 0043, 0046, 0047]); and the simplified path includes only one segment having a curvature in a single direction (the one path offset O at center direction, see Figs. 12, 15); the simplified path, which approximates the theoretical turn radius at the hitch ball, is selected from the path segment set (the path guidance and setting on the turn radius of a vehicle, see Figs. 7, 8, para [0043]). Claim 3.  The system of claim 1, wherein the simplified path is derived as an arced path between a current hitch ball position and a current coupler position (the arced or curved path, see Figs. 7, 8, para [0037, 0043]).

Claim 4.  The system of claim 3, wherein the arced path is defined by a backing trajectory of the hitch ball at a theoretical constant radius turn; and is centered about a theoretical turn center of the vehicle for the theoretical constant radius (the constant K for setting to rotate steering wheel angle to backed radius toward the trailer, see Fig. 14, para [0037, 0038, 0054]).

Claim 5.  The system of claim 1, wherein the simplified path is derived as a straight line path between a current hitch ball position and a current coupler position (the straight path between the hitch ball 61 and the coupler 64, see Fig. 7).

Claim 6.  The system of claim 1, wherein: the video image output by the controller further includes at least a portion of the image data with the representation of the simplified path overlaid on the image data (the controller 20 controls to output visual image being overlaid/superimposed, see Figs. 2, 18, 19, para [0031, 0037]); and the video image is output to a human-machine interface within the vehicle for display thereon (the remote video image interface of the cellular phone or tablet 152, see Figs. 13-15, para [0035, 0037, 0051]).

Claim 7.  The system of claim 1, wherein: the controller further derives the simplified path at an initial state (the initial setting path, see Fig. 11, para [0047]); and updates the simplified path at least one subsequent state; and the representation of the simplified path included in the video image corresponds with a most recent state (the trailer position routine 120 to update the path by the software routine 131 to current offset O and separation distance d, see Figs. 7, 14, 15A, para [0037, 0039, 0047]).

Claim 8.  The system of claim 7, wherein: the simplified path derived at the initial state is an arced path (the initiating the auto-hitch system with a curved path 63 or 72, see Figs. 7, 8, 14, para [0037, 0043, 0047]); and the simplified path derived at the at least one subsequent state is a straight line path (the center straight line offset O, see Figs. 7, 12, 15).

Claim 9.  The system of claim 1, wherein the controller acquires the image data from an imaging system included with the vehicle, the imaging system having at least one
camera (the controller 20 is automatically to obtain images from the camera C or image sensor 30, see Fig. 1, para [0035)).

Claim 10.  The system of claim 1, wherein: the controller outputs the steering signal to a steering system included with the vehicle (the system controller 20 outputs signal to control the steering wheel, see Figs. 2, 14, 15A, abstract, para [0037-0039]); and the controller derives the steering signal based on at least a maximum steering angle of the steering system (the controller 20 controls the steering wheel to turn to an angle such as limited to + or - 0.540 degrees, see para [0038, 0039]).

Claim 11.  A vehicle, comprising: a steering system; a human-machine interface including a video screen; and a controller: acquiring image data from the vehicle; deriving a vehicle path to align a hitch ball of the vehicle with a trailer coupler within the image data; outputting a video image including a representation of a simplified path from the hitch ball to the coupler to the video screen for display thereon; and outputting a steering signal to the steering system to steer along the vehicle path (as cited in respect to the apparatus claim 1 above).

Claim 12.  The vehicle of claim 11, wherein: the vehicle path includes a set of path segments defining respective curvatures in opposite directions; and the simplified path includes only one segment having a curvature in a single direction; the simplified path, which approximates the theoretical turn radius at the hitch ball, is selected from the path segment set (as cited in respect to claim 2 above).

Claim 13.  The vehicle of claim 11, wherein: the simplified path is derived as an arced path between a current hitch ball position and a current coupler position; and the arced path: is defined by a backing trajectory of the hitch ball at a theoretical constant radius turn; and is centered about a theoretical turn center of the vehicle for the theoretical constant radius (as cited in respect to claims 3 and 4 above).

Claim 14.  The vehicle of claim 11, further including a human-machine interface (the remote video image interface of the cellular phone or tablet 152, see Figs. 13-15, para [0035, 0037, 0051]), wherein: the video image output by the controller further includes at least a portion of the image data with the representation of the simplified path overlaid on the image data; and the video image is output to the human-machine interface within the vehicle for display thereon (the overlaid or superimposed images, see Figs. 18, 19, para [0031, 0037)).

Claim 15.  The vehicle of claim 11, further including: deriving the simplified path at an initial state; and updating the simplified path at least one subsequent state, wherein the representation of the simplified path included in the video image corresponds with a most recent state (as cited in respect to claim 7 above).

Claim 16.  The vehicle of claim 11, further including an imaging system including at least one exterior camera (the exterior rearward camera C, see Fig. 13), wherein the controller acquires the image data from an imaging system included with the vehicle, the imaging system having at least one camera (as cited in respect to claim 9 above).

Claim 17.  A method for assisting a vehicle in hitching with a trailer, comprising: acquiring image data from the vehicle; deriving a vehicle path to align a hitch ball of the vehicle with a trailer coupler within the image data; presenting a video image including a representation of a simplified path from the hitch ball to the coupler on a human-machine interface, including a video screen, within the vehicle (the visual display 117 or iPad 152 can be located within the vehicle, see Figs. 6, 8, 9, 14, 15, see para [0035, 0037]) ; and causing the vehicle to steer along the vehicle path (as cited in respect to the apparatus claims 1 and 10 above).

Claim 18.  The method of claim 17, wherein the vehicle path includes a set of path segments defining respective curvatures in opposite directions; and the simplified path includes only one segment having a curvature in a single direction; the simplified path, which approximates the theoretical turn radius at the hitch ball, is selected from the path segment set (as cited in respect to claim 2 above).

Claim 19.  The method of claim 17, wherein: the simplified path is derived as an arced path between a current hitch ball position and a current coupler position; and the arced path is defined by a backing trajectory of the hitch ball at a theoretical constant radius turn; and is centered about a theoretical turn center of the vehicle for the theoretical constant radius (as cited in respect to claims 3 and 4 above).

Claim 20.  The method of claim 19, further including: deriving the simplified path at an initial state; and updating the simplified path at least one subsequent state, wherein: the
representation of the simplified path included in the video image corresponds with a most recent state (as cited in respect to claim 7 above).

Response to Arguments
Applicant's arguments filed on 05/11/2022 have been fully considered but they are not persuasive.  Because,
Applicant’s arguments:
(A)	Shank does not say that these distances, much less the angle between the hitch ball and the coupler, are presented in the video image. Additionally, the depictions in FIGS. 7 and 8 are readily understood as being schematic in nature and are not described as being depictions or representation of a video image displayed by the system.  Further clarify that the representation of the simplified path is output fo the video screen for display thereon. 
(B)	Shank fails to teach that the vehicle path includes a set of path segments defining respective curvatures in opposite directions and that the simplified path includes only one segment having a curvature in a single direction. Notably, as discussed above, the curved lines in FIGS. 7 and 8 are schematic representations of the "reachable area" of the vehicle hitch ball during reversing of the vehicle toward the trailer and are not vehicle paths, simplified or otherwise.

Response to the arguments:
(A)	Shark teaches that the angle of the trailer hitch receiver from the vehicle centerline is therefore α=arctan (hd/vd) as can be seen in FIG. 14. Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch. As seen in FIG. 15 for example, the offset (hd) has been reduced. In one embodiment, the controller superimposes a visual feedback symbol 80a (FIG. 15A) in the form of a colored circle over the trailer receiver to give an assurance to the motorist that the system 10 is tracking the position of the receiver relative to the hitch (see Figs. 7, 8, para [0035, 0037, 0043]).  Wherein the operator feedback displayed the curved portion of boundary 63 and selected object on the screen on the video screen of the video display screen 117, iPad or Tablet 152, see Figs. 7, 8, 13-15, see para [0035, 0051]).
(B)	Shark teaches that the arc/curved portions 63, 72 are the alignment segments respectively between the distance from Zero Turn Center Line versus the Back-Up distance every 100 milliseconds and/or the capture at thirty frames per second by the video camera, in opposite direction along the path for coupling to the ball target, as cited in claim 2 above.  Wherein, the angle/curve of the trailer hitch receiver from the vehicle centerline is therefore α=arctan (hd/vd) as can be seen in FIG. 14. Trailer hitch receiver alignment information is sent to operator feedback routine 115 for processing. As the vehicle steering wheel is controlled and the vehicle backed toward the trailer from a starting position (FIG. 14 for example) the trailer receiver becomes more closely aligned with the hitch. As seen in FIG. 15 for example, the offset (hd) has been reduced. In one embodiment, the controller superimposes a visual feedback symbol 80a (FIG. 15A) in the form of a colored circle over the trailer receiver to give an assurance to the motorist that the system 10 is tracking the position of the receiver relative to the hitch (see Figs. 7-9, 14, 15, para [0035, 0037, 0043]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lavoie discloses when the initially-commanded curvature κ.sub.1, corresponding to the initial curvature command C.sub.1, is relatively tight (i.e. such that a high hitch angle γ is maintained), a relatively longer recovery path R is traversed after entering a second curvature command C.sub.2 in a direction opposite the first curvature command C.sub.1, a significant portion of which may be in the direction of the first curvature command C.sub.1. This effect is generally even more pronounced as trailer length D increases, with relatively longer trailers traversing a relatively long recovery path R.
[US 2017/0313351]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/04/2022